             Case 19-11781-LSS   Doc 797-2   Filed 05/29/20    Page 1 of 3




                                    Exhibit B

                       Restructuring Transactions Memorandum



[See attached.]
                Case 19-11781-LSS               Doc 797-2         Filed 05/29/20         Page 2 of 3




                      RESTRUCTURING TRANSACTIONS MEMORANDUM

Plan Restructuring Transactions. Pursuant to the Plan, the Debtors and Reorganized Debtors intend
to implement the Restructuring Transactions described below. 1 Capitalized terms used but not
defined in this Restructuring Transactions Memorandum shall have the meaning ascribed to such
terms in the Plan or the Disclosure Statement (as applicable).

1.       Prior to the Effective Date:

         (a)       On April 19, 2020, HEX L.L.C. (“HEX”) entered into an Acquisition by
                   Foreclosure Agreement (an “AFA”) with the Debtors, providing that HEX or its
                   newly formed subsidiary will acquire the existing equity interests in each of
                   Cornucopia and Corsair (the “Existing Equity Interests”) in a UCC (§ 9-610)
                   private sale foreclosure, which will close when all of the conditions to the Effective
                   Date have occurred, other than the cancellation of the Existing Equity Interests and
                   the issuance of the New Equity Interests, and increased the amount of its good faith
                   deposit held in the Prime Clerk escrow account to $500,000. HEX has elected to
                   complete the foreclosure sale through HEX Cook Inlet, LLC, an Alaskan limited
                   liability company (the “Acquirer”) that was formed on May 11, 2020 and is owned
                   eighty percent (80%) by HEX and twenty percent (20%) by Rogue Wave AK LLC.

         (b)       On or prior to the 20th day following entry of the Confirmation Order, HEX files
                   notice with the Internal Revenue Service meeting the requirements of U.S.
                   Department of Treasury Regulations Section 1.1445-2(d)(3)(iii) and consistent
                   with the Plan and Confirmation Order.

         (c)       Ten or more days prior to the Effective Date, the Prepetition Term Loan
                   Administrative Agent delivers a notification of private disposition in accordance
                   with the Uniform Commercial Code (“UCC”).

2.       On the day prior to the Effective Date:

         (a)       HEX and AIDEA to fund an aggregate amount equal to $[4.5] million into Prime
                   Clerk escrow account.

3.       On the Effective Date, which is anticipated to be June 30, 2020, with each of the following
         steps being deemed to be effective as of 11:59pm ET on such date (the “Effective Time”): 2

         (a)       The UCC (§ 9-610) private sale foreclosure closes, pursuant to which the Acquirer
                   acquires the Existing Equity Interests.


1
     The description of steps in this Restructuring Transactions Memorandum is not intended to be comprehensive
     and may be subject to change and/or further refinement.
2
     The closing will begin with release of all signature pages on or about 9:00am ET on the Effective Date, and
     release of funds shortly thereafter; provided, however, that all parties to the transactions agree that the Effective
     Time of consummation of the closing will be 11:59pm ET on the Effective Date.


                                                            1
DM_US 168871965-5.091621.0014
                Case 19-11781-LSS          Doc 797-2      Filed 05/29/20     Page 3 of 3




         (b)       The Existing Equity Interests are cancelled, and newly issued equity interests in
                   Reorganized Cornucopia and Reorganized Corsair are issued to Acquirer and newly
                   issued equity interests in Reorganized Furie are issued to Reorganized Cornucopia.

         (c)       HEX files notice with the Bankruptcy Court meeting the requirements of U.S.
                   Department of Treasury Regulations Section 1.1445-2(d)(3)(ii) and consistent with
                   the Plan and Confirmation Order.

         (d)       HEX provides evidence satisfactory to the Debtors, the DIP Agent, and the
                   Prepetition Agent that Reorganized Furie has been capitalized with $5 million,
                   inclusive of up to $1.1 million in a debt service reserve account and Acquirer
                   transaction fees.

         (e)       Acquirer funds, by way of release of funds from the Prime Clerk escrow account,
                   an aggregate amount equal to $5 million (such amount, the Acquisition Proceeds
                   as defined in the Plan) to fund distributions and other obligations under the Plan on
                   the Effective Date, in accordance with an agreed flow of funds.

         (f)       Reorganized Debtors issue the new debt, listed below, and make distributions, in
                   each case, as applicable, and as specified under the Plan, to creditors in full
                   satisfaction of their Claims.

                   (i)      Reorganized Debtors execute the DIP Replacement Loan Documents and
                            the AIDEA loan documents.

                   (ii)     Reorganized Cornucopia executes the New Tax Credit Documents and the
                            New Term Loan Documents.

4.       On the Effective Date immediately after signature pages are released:

         (a)       The UCC-1 financing statements and UCC-3 financing statements in connection
                   with the new debt will be filed with the Delaware Secretary of State and the Alaska
                   State Recorder’s Office.

         (b)       Mortgages to be recorded in Kenai and Anchorage.

5.       On the day following the Effective Date:

         (a)       Mortgages to be refiled in Kenai and Anchorage.




                                                     2
DM_US 168871965-5.091621.0014
